COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          Terrence Reed v. The State of Texas

Appellate case number:        01-11-00645-CR

Trial court case number:      1283986

Trial court:                  228th District Court of Harris County

        Defendant’s exhibit 2—a DVD of the defendant’s interrogation—was admitted
into evidence at trial in the above case. This Court orders the Harris County District
Clerk, or the court reporter if the exhibit is still in his or her possession, to send the
original of Defendant’s exhibit 2—a DVD of the defendant’s interrogation—to this
Court. The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibit. See
TEX. R. APP P. 34.6(g)(2).

       The exhibit is due in this Court no later than October 19, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Justice Bland
                  Acting individually                              ☐ A cting for the C ourt



Date: October 11, 2012